DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/05/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cammenga (US Patent Publication Number 2018/0284573 A1).

Cammenga, teaches as claimed in claim 11, wherein the electro-optic element comprises at least one of a liquid crystal device, suspended particle device, variable light attenuation device, and light scattering device (¶ 0032).
Cammenga, teaches as claimed in claim 12, wherein the electro-optic element is an electrochromic element (¶ 0032).
Cammenga, teaches as claimed in claim 13, wherein the electro-optic element has a light transmission of less than about 15 percent when in the dimmed state (¶ 0043).
Cammenga, teaches as claimed in claim 14, wherein the electro-optic device consumes 5mW or less of power in the dimmed state (¶ 0045).
Cammenga, teaches as claimed in claim 17,  an imager lens (Figs 1-7 and 10) cover (10)  for a vehicle (12) having an imager (20) having an imager lens (16), the imager lens cover comprises a cover (14) disposed proximate the imager lens (16), wherein the cover (14) is configured to allow the imager to capture image data through the cover(¶ 0029), the cover is operable between a first condition in which the imager is generally visible through the cover, and a second condition in which the imager is generally concealed from view by the cover(¶ 0029 0031 and 0032).

Cammenga, teaches as claimed in claim 19, wherein the cover includes an electro-optic device (¶ 0032).
Cammenga, teaches as claimed in claim 20, wherein the cover consumes 5mW or less of power in the dimmed state (¶ 0045).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mccutchen (US Patent Publication Number 20080007645 A1) In view of  Meyhofer (US Patent Number 1,0048,696.
Mccutchen, teaches as claimed in claim 10,  An imager lens cover (Figs 1) having an imager (2) having an imager lens (8), the imager lens cover comprises a cover (10) disposed proximate the imager lens (16) , wherein the cover is configured to allow the imager to capture image data (4) through the cover (10), the cover includes an electro-optic device (12) operable between a first condition in which the imager is generally visible through the cover (Fig 1,), and 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the image lens cover, as taught by Mccutchen, with the imager lens cover, for a vehicle as taught by Meyofer, for the purpose of providing a way so that the  maximization of the quality of the initial acquisition of camera data can be less burdensome for the on-board data processing (Col. 1, lines 57-60).
Mccutchen, teaches as claimed in claim 11, wherein the electro-optic element (10)comprises at least one of a liquid crystal device, suspended particle device, variable light attenuation device, and light scattering device (¶ 0022).
Mccutchen, teaches as claimed in claim 13, wherein the electro-optic element has a light transmission of less than about 15 percent when in the dimmed state (¶ 0025).
Cammenga, teaches as claimed in claim 17,  an imager lens (Figs 1-7 and 10) cover (10)   (12) having an imager (2) having an imager lens (8), the imager lens cover comprises a cover (10) disposed proximate the imager lens (8), wherein the cover (10) is configured to allow the imager to capture image data through the cover,  the cover is operable between a first condition in which the imager is generally visible through the cover, and a second condition in which the imager is generally concealed from view by the cover(¶ 0025). Mccutchen fails to teach an imager lens cover  for a vehicle. In a related art, Meyhofer teaches teach an imager lens cover (Figs 1) for a vehicle (Column 1, lines 41-46).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the image lens cover, as taught by .
Mccutchen, teaches as claimed in claim 19, wherein the cover includes an electro-optic device (¶ 0022).
 

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior teaches An imager lens a cover for a vehicle having an imager and having an imager lens, prior art fails to simultaneously teach a controller configured to receive an output from the light sensor subsystem representing the ambient light level and to control the electro-optic element by selecting a clear state when the ambient light level is below a first threshold level and by selecting a dimmed state when the ambient light level is above a second threshold level, as claimed in independent claim 1;  wherein the electro-optic device changes from the dimmed state of 15 percent transmittance or less to the cleared state of 40 percent transmittance or more in 2 seconds or less, as claimed in claim 15; wherein the electro-optic device is a liquid crystal device and the cover further comprises a first polarizer positioned in front of the liquid crystal device and a second polarizer positioned behind the liquid crystal .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

06 May 2021


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872